Case 7:18-cv-00067-VB Document 75 Filed 12/06/19 Page 1of1

Tarter Krinsky & Drogin LLP Richard L. Steer

1350 Broadway 212-216-8070 Direct Dial
New York, NY 10018 rsteer(@tarterkrinsky.com
P 212.216.8000

F 212.216.8001

www. tarterkrinsky.com

    

December 6, 2019

Via ECF

Te {lle
on. Vincent L. Briccetti \). Y

United States Courthouse

Southern District of New York

300 Quarropas Street, Courtroom 620
White Plains, NY 10601

 
   
  

Re: Sugar v. Greenburgh Eleven Ynion Free School District, et al.
Case No. 7:18-cv-00067-VB

Dear Judge Briccetti:

We represent defendants, Greenburgh leven Union Free School District and Elton
Thompson (collectively “Defendants”), in the/above-referenced action. We write pursuant to
your Honor’s Individual Practice Rules, to Aequest permission for leave to file a motion to
enforce the settlement under seal, as per Your Honor’s directives in the October 17, 2019
Opinion and Order (ECF No. 73).

Respectfully,

s/ Richard L. Steer

 

APPLICATION GRANTED:

Defendants may conditionally file the motion under seal. However, defendants shall file,
together with the motion, a supplemental letter in support of their request to seal, pursuant to
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006), setting forth why any
portion of the motion should be sealed. At that time, the Court will decide if sealing is
appropriate. If defendants fail to file a supplemental letter, the Court will order the Clerk to
unseal the motion.

The Clerk shall terminate the letter-motion. (Doc. #75).

"\ lol

 

 

Vincent L. Briccetti, U.S.D.J., 12/6/2019

 

 

 
